Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed 11/10/2021.
Claims 1 and 6 are amended.
Claims 1-6 have been presented for examination.
Claims 1-6 are rejected.

Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Response to Arguments
Claim Rejections - 35 USC § 112
The Applicant has amended the claim 1 to recites “frozen” in order to overcome the rejection under 35 UC 112(b). The Examiner has considered the argument/amendment and it is persuasive. The rejection under 35 UC 112(b) is withdrawn.

The Applicant has amended claim 6 to recites “program” rather and “code” and to delete “components” from the claim in order to overcome the rejection under 35 UC 112(b). The Examiner has considered the argument/amendment and it is persuasive. The rejection under 35 UC 112(b) is withdrawn.


Claim Rejections - 35 USC § 103
1. The Applicant characterizes Ou and asserts that Ou does not teach the limitation of “a programmable logic controller having a simulation program and a productive program, wherein the productive program is stored separate from the simulation program” because:
Element 608 from Figure 6 is part of a simulation and is therefore not a productive program” as claimed. 
Element 810 of Figure 8 is not a productive program because this figure is discussing co-simulation and Element 810 is referred to as actual hardware, not a productive program. 
Ou indicates that the actual hardware may not be available this indicates that “it is not part of a PLC together with the simulation program.”
Ou is a conventional solution that requires special hardware-in-the-loop element 608 which is an FPGA and therefore; Ou would not arrive at the claimed embodiment.


In response the Examiner first notes that the Examiner is arguing the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Applicant, in part argues that Ou does not teach a productive program because Ou does not teach a Programmable Logic Controller (PLC). The Office action did not rely upon Ou for teaching a PLC. Narutani_2014; however, does teach a PLC at least in paragraphs 1 and 2 which explicitly state “PLC (Programmable Logic Controller)”. Therefore the Applicant’s argument is in error.

With regard to item A above: The Applicants argument that Ou does not make obvious a productive program because Figure 6 is part of a simulation is not persuasive. The claim does not require that the productive program not be part of a simulation. While the claim recites two programs and calls one program “a simulation program” and calls the other program “a productive program” there is nothing in the claim that excludes or limits the productive program such that is may not also be a of a simulation type. The claim merely requires that the productive program be configured “to control the at least one of the installation and the machine and to read input information from a memory, process a portion of said input information, and write the processed portion to the memory as output information.”

To help clarify that Ou makes “a productive program” obvious, the Examiner notes that FIG 3 illustrates a clear division between the software development and the hardware development. Where the hardware-in-the-loop simulation blocks (306) are clearly separated from the simulation models (322) with communication occurring through a shared interface (314). An additional illustration of the separation between the simulation program (504) and the hardware block (510), again communicating 

As outlined above, the Applicants argument does not address the combined teachings which make the claim obvious. In particular, Narutani_2014 clearly teaches a PLC in Fig 1 and clearly illustrates that the PLC controls “servo motor driver 3” and “servo motor 4” through “a field network 2” and that there are “relay 7” and “detection switch 6.” Teachings of relays, servo drivers and motors makes obvious to one of ordinary skill in the art to control at least one of the installation and the machine where the machine is, for example a motor. Indeed, Narutani_2014 further teaches “control” programs (Figure 4) and explicitly teaches “to control the operation of the machine or the facility” (par 2).

Taking the art in combination, Ou_2013 is teaching a development environment for the development of programs that may execute on programmable gate arrays (col 1 lines 1 – 55) that are in communication with simulation programs through a shared memory and Narutani_2014 teaches a type of programmable gate array known as a PLC (programmable logic controller) that controls the operation of machines or facilities. 

Therefore the combination of prior art makes a PLC with a “productive program” that controls an installation or machine obvious to one of ordinary skill in the art.


With regard to item B: The Applicant’s argument that Ou_2013 does not make a productive program obvious because Ou_2013 teaches hardware-in-the-loop co-simulation and not a productive program is not persuasive. First, the very name of element 608 is “programmable” gate array which means that while element 608 may be physical its behavior is programmed and therefore it is an embodiment of a program. Further; block 606 which is called a hardware-in-the-loop simulation block and is purely a program. Therefore Ou_2018 is teaching programs that perform functions when the program is stored into, for example, field gate array memory. 


With regard to item C: While Ou_2013 may teach that in early stages of development the physical FPGA may be absent, this is no way is contradictory to the claim because a teaching that an element may be optional still teaches the existence of the element. Further; Ou_2013 makes it clear (col 1 lines 1 – 55) that it is “common for electronic system designers to create designs including both field programmable gate arrays (FPGAs) and one or more general purpose or special purpose processors embedded in or attached to the FPGA device.” Further; Ou_2013 (col 1 lines 1 – 55) makes clear that the use of hardware-in-the-loop is part of a process which involves development and debugging which ultimately leads the a system that has an FPGA or other programmable computer executing a program.

Indeed; when the combination of Ou_2013 and Narutani_2014 are viewed together this is made even more clear. The Applicant; however, did not address the combination of prior art.

With regard to idem D: This is a mere assertion and Applicant's arguments fail to comply with 37 CFR 1.111(b) because it amount to a general allegation that the claims define a patentable invention 

The Examiner notes that hardware-in-the-loop is a term of art used during development and debugging in which there is a mixture of programs and hardware. Indeed; initially, there is often only program elements (models and/or simulation programs). Indeed; Fig 6 illustrates both hardware that contains a program in memory (608) and a pure program (606, 602). While blocks 606 and 608 are conceptually hardware, they are programmatic implementations. Block 608 is a physical device with memory that stores a program.
 

2. The Applicant  argues that Ou does not teach the limitation “wherein the programmable logic controller includes a virtual clock, wherein the virtual clock runs during execution of the productive program and is frozen during the duration of execution of the simulation program” because
“Again, no productive program is taught and the clock thus does not run during execution of the productive program”
The examiner cites clocks that are used to control the progress of the simulation.
The clocks are used to address differences in the simulation speed.
These teachings directly contradict the limitations cited in the currently amended claim.


In response the arguments have been considered but they are not persuasive.

With regard to Item A, as outlined above the Applicant’s argument is in error because they have not considered the combination of prior art. The Applicant has only addressed the teachings of Ou_2013. The combination of Ou_2013 and Narutani_2014 clearly makes obvious a PLC with a productive program that controls an installation and/or machine. 

Additionally the Applicant’s assertion that the clock does not run during execution of the productive program is also not persuasive. Ou_2013 teaches both a synchronous and asynchronous mode of operation with regard to the hardware (FIG 3 blocks 304, 306, FIG 5 block 510, Fig 6 606, 602) component clocks and the software (FIG 3 322, FIG 4 block 404, FIG 5 block 504, FIG 6 block 604) component clocks. This is explained in col 3 lines 24 – 67 which state: “… three co-simulation modes are supported for running various combinations of software simulations, hardware emulations, and/or hardware-deployed implementation of a system… in lock-step mode, the hardware simulations and the software simulations are synchronized at each clock cycle… in asynchronous mode, the hardware simulations and the software simulations have independent free-running simulation clocks. The simulation process of a specific hardware or software component is stalled… the simulation of the component will resume one the data sending operations complete… the asynchronous co-simulation mode enables the integration of virtual hardware simulation model, which imitate the behavior of the actual hardware devices… “ and col 7 lines 59: “clocks are used to control the progress of the simulation within the high-level modeling environment 302… the simulation clock of the high-level modeling environment is used as a global clock to manage the clocks of the various simulation models…”

Therefore; Ou_2013 teaches virtual hardware (i.e., programs) which are controlled by clocks and the programs clocks can be used to “control the progress of the simulation” which may be properly found to 

Nevertheless; Brooks_2010 also teaches to control execution of tasks by controlling the clock rate (par 61: “… makes it possible to start, stop, pause, and continue…”; par 62: “… uses the real-time clock signal to control the execution of tasks… uses the processor clock to control the rate at which the instructions associated with each real-time event are executed…”) and illustrates this in at least Figure 14 where the clock signal is “frozen” between 1420 and 1422. The freezing of the clock will then maintain the application at that state and the application will be frozen because it is the application of the clock which results in the cadence of the applications progress from current state to next state.

With regard to item B, the Examiner cites clocks which control the progression/cadence/state change of programs. The programs are virtual hardware programs which, in combination with Narutani_2014, control installations and machines. Therefore these programs are productive programs as claimed.

With regard to item C, whether or not the clocks control taught by Ou_2013 is utilized by Ou_2013 to control simulation speed does not negate the fact that Ou_2013 teaches to control the clocks of two groups of software programs. The claim does not limit the clock such that they are not allowed to control the speed to simulation programs.

With regard to item D, the Applicant merely makes an assertion but does not articulate exactly how the teachings of the prior art “directly contradict the limitations.” This statement appears to be similar to a statement of the prior art teaching away; however, teaching away requires the prior art to disparage or discourage the claimed invention. The prior art does not do this and the Applicant has not articulated 



End Response to Arguments

Claim Interpretation
Examiner notes that limitations such as “the input information that is read from the memory is at least partly processable” and “the output information that is readable from the memory is at least partly processable during the respective simulation sequence” in claim 2, “simulatable by virtue of an applicable module” in claim 3, “such that the simulator is provided for programming in a PLC language of the programmable logic controller and for generation of a control code that is loadable into the programmable logic controller and executable therein” in claim 5, and “to prevent execution of an entirety of the simulation code” in claim 6 are merely interpreted as intended use. The limitation of processable, simulatable, such that, provided for programming, for generation, loadable, executable, and to prevent are all not positively recited. For example, just because something is processable, simulatable, or loadable, doesn’t mean it is being processed, simulated, or loaded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ou et al (U.S. Patent No. 8,473,269 “Ou”) in view of Narutani et al (U.S. Patent Application Publication 2014/0088734 “Narutani”) in view of Brooks et al (U.S. Patent Application Publication 2010/0011237 “Brooks”). 

Regarding claim 1, Ou teaches A system (Figure 6; Figure 8; “…a co-simulated hardware-software system in accordance with various embodiments of the invention…” [Col.3, lines 9-12]; “…Xilinx EDK are made accessible from within the MATLAB/Simulink environment...” [Col.3, lines 35-40]) for disengageable simulation (“…in asynchronous mode, the hardware simulations and the software simulations have independent free-running simulation clocks. The simulation process of a specific hardware or software component is stalled only when that component sends/receives data from the other component. The simulation of the component will resume once the data sending operations complete or the requested data becomes available…” [Col.3, lines 35-45] ) of at least one of an installation (Figure 6 block 604; Figure 8 block 322) and a machine, comprising:  a simulation program (Figure 6 block 604; Figure 8 block 322) and a productive program, wherein the productive program is stored separate from the simulation program (Figure 6 block 608; Figure 8 block 810), wherein a respective simulation sequence in the simulation program is provided between two respective program sequences in the productive program (FIG. 5, 3) wherein the productive program is configured to control the at least one of the installation and the machine and to read input information from a memory (FIG 6 block 610, 606, 608; “data are communicated through shared memory” [Col.8, lines 8-9]), process a portion of said input information, and write the processed portion to the memory as output information (FIG 6 block 608, 606, 612; “data are , and 
wherein the simulation program is configured to read the output information from the memory (FIG 6 Block 612, 614, 604; “data are communicated through shared memory” [Col 8, lines 8-9]), process a portion of said output information, and write the processed portion to the memory as further input information (FIG 6 block 604, 614, 610; “data are communicated through shared memory” [Col.8, lines 8-9]; “The interface block 614 reads from and writes to the shared memory blocks on behalf of the software execution platform simulation models 604, and the hardware-in-the-loop simulation blocks 606 read from and write to the shared memory blocks on behalf of the corresponding blocks implemented on the FPGA 608” [Col.9, lines 30-35]; See also Fig.5), 
wherein the programmable logic controller includes a virtual clock, wherein the virtual clock runs during execution of the productive program (“…in asynchronous mode, the hardware simulations and the software simulations have independent free-running simulation clocks. The simulation process of a specific hardware or software component is stalled only when that component sends/receives data from the other component. The simulation of the component will resume one the data sending operations complete or the requested data becomes available…” [Col.3, lines 35-45]; “Clocks are used to control the progress of the simulation within the high-level modeling environment 302 and the soft- 60 ware execution platform simulation model 504. In the example embodiment, the simulation clock of the high-level modeling environment is used as a global clock to manage the clocks of the various simulation models as dictated by the chosen simulation modes. In lock-step co-simulation mode the hardware and software simulations are synchronized to a single simulation clock, and simulation data is exchanged during each simulation clock cycle” [Col.7, line 59 – Col.8, line 4]; See also Fig.5; Note: the clock is virtual and 
Although Ou implies wherein a respective simulation sequence in the simulation program is provided between two respective program sequences in the productive program (“The simulation of the component will resume once the data sending operations complete or the requested data becomes available…” [Col.3, lines 35-45] because waiting on requested information before resuming operation implies that there were some sort of sequence that resulted in the information request and then there are additional sequences that resume after the request if fulfilled), Ou does not explicitly teach simulation sequences provided between two respective sequences. Ou further does not appear to explicitly teach PLC having both the simulation and productive program, and productive program controlling the machine. However, Narutani teaches wherein a respective simulation sequence in the simulation program is provided between two respective program sequences in the productive program (“In FIG.4, the duration in which each of an IO processing program, a control program A, and a control program B is executed is illustrated along a time axis elapsing from an upper portion of a paper plain toward a lower portion” [0097]; Fig.4 shows the control cycle and how Control Program B is provided between each cycle of Control Program A; “The simulator program 324 provides the program corresponding to the sequence command arithmetic program 232 and/or the motion arithmetic program 234 in the CPU unit 13, the program necessary for the control program (simulator object program) 340 to operate on the simulator” [0124]; “The controller (PLC 1) executes the control program (controller object program) 342, and measures the execution time of the control program 342 to obtain the measured execution time” [0136]; Two separate control programs 340 and 342 are produced which are similarly reflected in Fig.4 where a simulation program is provided between respective object program). Narutani further teaches a programmable logic controller having a simulation program and a productive program (“A PLC is described as a typical example of a controller of which use is supported , wherein the productive program is configured to control the at least one of the installation and the machine (“The general-purpose PLC and the controller that individually controls a program dedicated to the machine and the like can be cited as an example of the controller that is used to control the operation of the machine or the facility” [0002]), wherein the programmable logic controller includes a simulator configured to execute the simulation program, wherein only the simulator is permitted to execute the simulation program (“When the simulator program 324 is executed, the simulator program 324 constructs a simulator of the CPU unit 13 (controller) of the PLC 1 in the controller support device 8.” [0119]; “The simulator program 324 provides the program corresponding to the sequence command arithmetic program 232 and/or the motion arithmetic program 234 in the CPU unit 13, the program necessary for the control program (simulator object program) 340 to operate on the simulator.” [0124]; Simulator 324A executes the control program [0141]).
Ou and Narutani are analogous art because they are from the same field of endeavor of computerized systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ou with the sequence order and PLC configuration by Narutani. One of ordinary skill in the art would have been motivated to 
	Although Ou discloses a virtual clock, the combination of Ou and Narutani do not explicitly disclose stopping the virtual clock during execution of the simulation program. However, Brooks teaches virtual clock is frozen during the duration of execution of the simulation program (“During the process of designing, simulating, or verifying an embedded system (e.g., an embedded system used in a distributed embedded system), it is often desirable to simulate one, some, or all of the components of the embedded system (including the software to be executed on the embedded system) or one, Some, or all of the components to which the embedded system is intended to be coupled (e.g., actuators, plants, sensors, and other Such components).” [0054]; “embodiments of the disclosed technology separate (or decouple) the real-time clock from the processor clock in embedded systems that are being designed, simulated, or verified. Embodiments of the disclosed technology allow the application time domain to be controlled independently of the physical time domain for the embedded system being designed, simulated, or verified (the two time domains may thus have a different and independent time base, each of which can be controlled separately). For instance, in certain embodiments, the real-time clock controlling an embedded application is generated by Software running on a workstation, not a clock source on the embedded system. The processor clock can therefore remain undisturbed and continue to be derived from the clock source. This separation makes it possible to start, stop, pause, and continue “real time' for embedded applications without altering the underlying execution of the system.” [0061]; “When used with simulation models of sensors, actuators, and plants, blocking mode can provide the ability for an embedded software debugger or simulator running on the host computer to 'stop time' (e.g., to stop real time) on a running physical system. Such control is ordinarily not possible when the real-time event is generated continuously by a sensor or plant. For example, if the real-time event is provided by a sensor coupled to a spinning motor, it is not possible to stop the momentum of a spinning motor so that a Software debugger can single-step through the controller code. By remapping the real time event to be generated by Software running on the host computer, however, greater flexibility and visibility in debugging the embedded software can be achieved.” [0075]; “FIG. 14 shows that at time 1420, the real-time clock in the logic domain is suspended. This might be caused, for instance, by a Software debugger running on a workstation Suspending execution of the Software being tested as part of the debugging process. Because the real-time clock is independent of the processor clock in the illustrated embodiment, FIG. 14 shows that the processor clock continues to operate without interruption. At time 1422, the real-time clock is reactivated and the waveform 1410 continues.” [0083]).
Ou, Narutani, and Brooks are analogous art because they are from the same field of endeavor of computerized systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ou and Narutani with the clock stoppage by Brooks. One of ordinary skill in the art would have been motivated to make this modification in order to determine execution time of the control programs since “During Such simulation and Verification, it may be desirable to start, stop, pause, and continue the “real-time of the Software application without disturbing the other operations of the overall system.” (Brooks, [0004]).

Regarding claim 2, Ou further teaches the input information that is read from the memory is at least partly processable during a respective program sequence of the two respective program sequences in the productive program (“data are communicated through shared memory” [Col.8, lines 8-9]; “The interface block 614 reads from and writes to the shared memory blocks on behalf of the software execution platform simulation models 604, and the hardware-in-the-loop simulation blocks 606 read from and write to the shared memory blocks on behalf of the corresponding blocks implemented on the FPGA 608” [Col.9, lines 30-35]; Examiner notes that this limitation is merely interpreted as intended use due to the language of processable), and the output information that is readable from the memory is at least partly processable during the respective simulation sequence (“data are communicated through shared memory” [Col.8, lines 8-9]; “The interface block 614 reads from and writes to the shared memory blocks on behalf of the software execution platform simulation models 604, and the hardware-in-the-loop simulation blocks 606 read from and write to the shared memory blocks on behalf of the corresponding blocks implemented on the FPGA 608” [Col.9, lines 30-35]; Examiner notes that this limitation is merely interpreted as intended use due to the language of processable).

Regarding claim 3, Narutani further teaches wherein the installation is divided into subregions and at least one of a simulation module and a startup module is present for the subregions (“the control program B is executed with the two execution pausing times while divided into three times. The net execution time is a sum of the times, which are actually executed while divided into three times.” [0206]; “The estimated execution time of the control program A is calculated while divided into a sequence arithmetic portion and a motion arithmetic part, and the estimated execution time is displayed in the graph while divided into the sequence arithmetic portion and the motion arithmetic part.” [0211]), and in which a first set of subregions of 15/869,1712the installation are simulatable by virtue of an applicable module of the at least one of a simulation module and a startup module being provided for individual activation and a second set of subregions are provided for direct use (“on the display screen .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ou and Brooks with the dividing by Narutani. One of ordinary skill in the art would have been motivated to make this modification in order to determine execution time of the control programs and since “the information on the execution time that can be compared to the execution cycle duration can be output with respect to the control program having the lower execution priority, when the controller executes the plurality of control programs according to the execution priority and the execution cycle” (Narutani, [0033]).

Regarding claim 4, Ou further teaches wherein the programmable logic controller (Figure 6 block 608; Figure 8 block 810; “…a field programmable gate array (FPGA). Some FPGA’s include one or more processors embedded within the programmable logic fabric of the device…programmable logic of the FPGA…” [Col.4, lines 15 -20]) has processor cores on which the productive program and the simulator are each separately executable (“The simulation of the hardware and/or software components is driven by different independent simulation clocks and the progression of the simulation 5 is controlled by the data communication requirements between the hardware component and/or the software components running on the processors” [Col.9, lines 3-8]).

Regarding claim 5, Ou further teaches wherein the simulator is integrated in the programmable logic controller such that the simulator is provided for programming in a PLC language of the programmable logic controller (The HDL blocks for HDL simulation of toolbox 308 provide the ModelSim Simulink block, which can interface MATLAB/Simulink with the Model Sim simulator. Using the Simulink block, the end user can simulate designs that are set forth in HDL (Hardware Description Language) format through the interaction between the ModelSim simulator and the SysGen tool) and for generation of a control code that is loadable into the programmable logic controller and executable therein (“For software parts of the system, there are many integrated development environments (IDEs) that allow the configuration and generation of simulation models of a software execution platform, as well as the compilation of embedded software programs to be run on the execution platform. One example IDE is the Xilinx Embedded Development Kit (EDK). The EDK tool includes tools required to create, edit, compile, link, load, and debug high-level language code, usually C or C++, for execution on a processor engine or "software execution platform." In addition, the EDK provides "virtual platform" (or "software execution platform") simulation models that simulate the embedded processor on which the system software executes.” [Col.1, lines 30-42]; “The user may specify a source code function in box 704, for example, main, which upon entering during co-simulation, the co-simulation mode proceeds according to the user-designation.” [Col.10, lines 19-22]).

Regarding Claim 6, Ou further teaches wherein the simulator is configured to prevent execution of an entirety of the simulation code by means of a disengagement, wherein the disengagement deactivates all components of simulation program (“The zero crossing break condition specifies that the simulation is paused whenever the value of any port under debugging reaches zero” [Col.10, lines 66-67]; “Hardware breakpoints (input line 811) may be established so that the co-simulation is stalled when the status of a specific hardware component satisfies the specified conditions. This may be accomplished through the debugger 812 of the high-level modeling environment. The end user invokes the co-simulation process using the debugger 812 and can then specify within the debugger the desired conditions of the hardware components under which the co-simulation process should stop. For example, the user can specify that the co-simulation process should stop if a desired value appears at the output port of a multiplication hardware block” [Col.11, lines 20-29]; Examiner notes that the claims are directed to intended use and the above portion is interpreted as a pause under BRI).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRIAN S COOK/Primary Examiner, Art Unit 2146